DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on August 5, 2021.  Claims 1 and 21 have been amended.  Claims 1 and 9-32 are currently pending and have been examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  Please see pages 4 and 5 of the specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.    
The subject application is a continuation of International Application No. PCT/EP2016/082671.  The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims.  No new matter should be entered.  Specifically:
In claim 1, “wherein the processing circuitry is configured to dynamically generate a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generate cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time, wherein the core engine is further configured to align generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, form trajectories are generated as 4D joint cubes, and each cube is a segment that is associated with spatio-temporal attributes and with the weather measuring parameters, wherein a predicted flight trajectory of the predicted flight trajectories is generated as a time-ordered, dynamical set of states, wherein, the core engine by using machine learning, predicts and generates the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure, wherein the processing circuitry is configured to generate measure parameters from an excessive set of weather 
In claims 13 and 25, “a third-party payment platform through a dedicated port for transmitting payment parameters”.
In claims 14 and 26, “a transfer-out account associated with a mobile telephone”.
In claim 21, “dynamically generating a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generating cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time; aligning generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, wherein form trajectories are generated as 4D joint cubes, and each cube is a segment that is associated with spatio-temporal attributes and with the weather measuring parameters, a predicted flight trajectory of the predicted flight trajectories is generated as a time-ordered, dynamical set of states; predicting and generating, by the core engine using machine learning, the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure; generating measure parameters from an excessive set of weather parameters during processing of the risk-transfer system by solely using a dynamically monitored real trajectory dataset with pertaining weather measuring parameters”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Claim 1 has been amended to recite “wherein, the core engine by using machine learning, predicts and generates the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure, wherein the processing circuitry is configured to generate measure parameters from an excessive set of weather parameters during processing of the risk-transfer system by solely using a dynamically monitored real trajectory dataset with pertaining weather measuring parameters”.
Claim 21 has been amended to recite “predicting and generating, by the core engine using machine learning, the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure; generating measure parameters from an excessive set of weather parameters during processing of the risk-transfer system by solely using a dynamically monitored real trajectory dataset with pertaining weather measuring parameters”.
Although pages 7 and 22 of the specification repeat the terms “machine learning means”, “predefined inference structures”, “historical measure data”, “stochastic structure”, “time series clustering”, “Hidden Markov Model”, “excessive set of weather parameters” and “Viterbi algorithm-based processing”, when taken as a whole the specification does not convey to a person of ordinary skill in the art how the functions and results of predicting flight trajectories of claims 1 and 21 are performed or achieved.    
Accordingly, claims 1 and 21 do not comply with the written description requirement.  Claims 9-20 and 22-32 are rejected due to their dependence on a rejected base claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite “wherein, the core engine by using machine learning, predicts and generates the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure, wherein the processing circuitry is configured to generate measure parameters from an excessive set of weather parameters during processing of the risk-transfer system by solely using a dynamically monitored real trajectory dataset with pertaining weather measuring parameters”.
Claim 21 has been amended to recite “predicting and generating, by the core engine using machine learning, the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure; generating measure parameters from an excessive set of weather 
Although pages 7 and 22 of the specification repeat the above claim limitation using the terms “machine learning means”, “historical measure data”, “stochastic structure”, “time series clustering”, “Hidden Markov Model”, “excessive set of weather parameters” and “Viterbi algorithm-based processing”, these terms are not defined so that a person of ordinary skill in the art can determine the metes and bounds of claim 1 and 21.
Accordingly, claims 1 and 21 are indefinite.  Claims 9-20 and 22-32 are rejected due to their dependence on a rejected base claim.
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered and are addressed below.
Regarding the objection to the drawings, the objection under 37 CFR 1.83(a) is maintained as features of claims 1, 13, 14, 21, 25 and 16 are not shown in the drawings.  Regarding the Applicant’s argument that “there is no requirement that every word in a claim be illustrated”, 37 CFR 1.83(a) is clear in that the drawings must show every feature of the invention specified claims.  If various features of the claims are indeed conventional and do not require illustration since they are not inventive, it is respectfully suggested they be labeled in the drawings as such in the form of a graphical drawing symbol or labeled representation as specified in 37 CFR 1.83(a).  As noted above in greater detail, neither Fig. 5 nor the other drawings show any of a 3D grid network table, 4D joint cubes, generating a flight trajectory, third party payment platform or transfer-out account.
Regarding the rejection under 35 U.S.C. 101, this rejection has been withdrawn in view of the amendment to claims 1 and 21 of predicting a flight trajectory which, as noted by the Applicant, is not an abstract idea under Step 2A, prong one. 
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the prior art rejections have been withdrawn as Dlugosch and Zobell do not obviate the feature added to claims 1 and 21 of predicting and generating, by the core engine using machine learning, the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure; generating measure parameters from an excessive set of weather parameters during processing of the risk-transfer system by solely using a dynamically monitored real trajectory dataset with pertaining weather measuring parameters.  It is respectfully noted that Dlugosch and Zobell do discuss flight trajectory prediction.  Zobell, Fig. 3, [0084], discusses trajectory modeler 42 which calculates a 4D trajectory containing predicted locations and altitude at future times.  Dlugosch, [0019], also discusses planning of four-dimensional (time-related) aircraft trajectories, linked aircraft state data, predicted atmospheric state data and/or any fight intent data and/or parameters related to approach and landing systems or ground control systems.   It is further respectfully noted that the flight TPS features now recited in claims 1 and 21 have an almost total lack of description in the specification and no representation of these features is made in the drawings, as has been previously noted when these features were recited in claim 4, before the Applicant cancelled claim 4 in the response filed March 17, 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Sherry (US 2017/0301247) discusses predicting aircraft trajectories using big data analytics, Abstract.
Navarro (US 2016/0343258) discusses defining and predicting aircraft trajectories, Title.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692